Title: To George Washington from Brigadier General James Mitchell Varnum, 1–4 April 1777
From: Varnum, James Mitchell
To: Washington, George



Sir.
    Providence April [1–4] 1777.

Your Excellency’s Commands of the 3rd March last, I received the 18th of said Month; Agreeable to which I called upon the Colos. for a Return of their Battalions; I have finally got them. On the 28th ultimo

your Excellency’s orders of the 6th of the same Month was received. The Troops who have had the small Pox will march on Monday next, about one hundred and forty or fifty as appears by the Officers Returns: The remaining part will go into the Hospitals, the day after tomorrow. There is a great Difficulty in providing Cloathing and Blankets; Recruiting is very slow. The Necessity of keeping a large Proportion of the Inhabitants, in actual Service, upon the Shores, has, in a great Measure, been the Source of this Misfortune, the Malitia giving considerable Wages above the Public Allowance, to men they have hired to take their Tour. This State is in a Melancholy Situation: The neighboring States fail in sending their Proportion of Troops. It is now in the Power of the Enemy to make horrid Devastations, should they attempt it. In a very short time we shall be destitute of Troops excepting about two hundred engag’d for fifteen months, and one sixth of our own Alarm list & Malitia.
Nothing therefore but a positive order from Your Excellency would have induced this State to permit the Troops to march away. At the Receipt of your last Favor, The General Assembly were sitting; I laid it before them, and urged the Necessity of immediately proportioning the Troops to be raised to the respective Towns, and obliging them to procure them by Draft, or otherwise, by a time fixed. The Lower-House could not be induced to acceed to the Measure, altho’ the Upper-House or Council appeared in favor of it. The Assembly have directed that the men, in future to be drafted, shall do their own Tour, without hiring: That step may tend to better the recruiting, but will prove very inadequate to the compleating the Battalions.
The immense Acquisition of Property in New-England, and the Divertion of it into improper Channels have been the grand Source of our Misfortunes, this Way. The Necessaries of Life have risen to such enormous Prices that the common People are discouraged from entering the Service, concluding their Families must suffer at Home.
The New-England States have endeavor’d to suppress this Evil, by fixing Prices, and adding Penalties to the Violation of their Order; But the Avarice of Individuals has generally bid Defiance to the Exertions of Civil Authority, and the desird Effect has not been produced. Tories are not numerous, but many of our Friends have lost sight of Public Virtue, being lull’d to sleep by personal Ease in the Lap of Plenty; Not considering that War is ever attended with a partial Suspension of municipal Privileges, every manly Exertion to raise an Army is esteemed Oppression. It would be to the last Degree criminal in me to attempt deceiving Your Excellency; I must therefore say there is no Prospect of filling the Battalions unless the Assembly can be prevailed

upon to draft the Men. I believe they will adopt that Measure some time hence, but am not positive.
The Enemy remain upon the Island: They consist of six Hessian, and four British Regiments besides a number of the black-Gentry, inlisted by Ld Dunmore. They have strongly fortified some of the Heights upon the Island which appears like an Attempt to Garrison it.
Your Excellency may be assured that the Report mentioned by Genl Greene in a letter to the Governor, “That the People this Way spoke freely of your Character,” was intirely groundless—It is true they jested with some of the Officers for retreating before the Enemy so frequently, but never have I heard a Person in this State speak of General Washington without the most profound Veneration.
The Assembly have dismiss’d all their Generals from the Service, so that Generals, Spencer and Arnold have all the Burden of Command.
No means in my Power shall be omitted to comply with Your Orders. I am extremely sorry for my Appointment in Congress—I had much rather have been a Colo. in one of Your Excellency’s Battalions, than a Brigadier General, after having been once injured in that Rank.
Colo. Sherburne is not able to make a particular Return of his Recruits, as they are dispersed all over New-England; He assures me he is certain of having inlisted one hundred and twenty.
I make no doubt his Battalion would have been compleat before this had the Extra Bounties been extended to him—He cannot procure Arms unless he should have Liberty to receive them from the twelve thous⟨and⟩ lately brought in from France. I have, Sir, the Honor to be Your Excellency’s most obedient, humble Servant

J. M. Varnum

